In this case petition has been filed for a rehearing. The petition cites certain inaccuracies appearing in the original petition such as the statement, "The Arnolds sold to the VanDykes and the corporation to be incorporated, etc.", when it appears that the Tibbetts sold to the VanDykes and not the Arnolds. That the opinion assumes that the Arnolds theretofore conducted the retail business when in fact it was the Tibbetts. That the business of Tibbetts was located "in the store on the property leased" when it should have said in a store, all of which is quite immaterial so far as the merits of the case are concerned.
It is also pointed out in the motion for rehearing that because the mercantile business referred to in the original opinion only occupied a small portion of the leased premises the conclusions reached in the opinion were erroneous and it is further contended that the action of the parties showed that the parties to the lease and the contract put a different construction upon its terms than that which is placed upon it by the Court.
It is elementary law that a contract will be construed according to its own clear and unambiguous terms and that the construction placed upon it by the parties thereto is relevant only in determining the proper construction of a contract when the provisions thereof are ambiguous. If the contract is clear and unambiguous the legal construction of it follows regardless of what construction may apparently have been placed upon it by the parties. See Peoples Savings Bank  Trust Co. vs. Landstreet, 80 Fla. 853, 87 So. 227. The contract itself contains the *Page 560 
provision quoted in the original opinion which is entirely unambiguous in its showing that a material element of the damage sought to be stipulated against was the loss which would be sustained by the discontinuance of the lessee's business at Tibbetts Corner in the event of the termination of the lease by the death of Arnold within fifteen years from the date thereof.
In Greenblatt. vs. McCall, 67 Fla. 165, 64 So. 748, this Court, speaking through Mr. Justice Whitfield, said:
    "Where a fixed sum is named to secure the performance of a contract containing stipulations of widely differing importance, for any of which the stipulated sum is an excessive compensation, the designated sum may be regarded as a penalty. When the fixed amount is in law a penalty, the plaintiff must, among other essentials, allege and prove the damage actually resulting from the breach, and not merely claim the specific sum fixed in the contract. See Smith vs. Newell,  37 Fla. 147, 20 South. Rep. 249; Bradstreet vs. Baker, 14 R.I. 546; Gillilan vs. Rollins,  41 Neb. 540, 59 N.W. Rep. 893. See also 19 Am.  Eng. Ency. Law. (2nd Ed.) 411; Condon vs. Kemper,  47 Kan. 126, 27 P. 829, 13 L.R.A. 671."
Therefore, if we concede that a part, or even a major part, of the loss contemplated in the stipulation for liquidated damage was the termination of the lease as to the premises exclusive of the store used for the continuance of the mercantile business, the unambiguous provision of the contract remains fixing a part of the contemplated loss to be sustained by reason of the discontinuance of the mercantile business and as no loss was sustained by reason of the discontinuance of the mercantile business, the mercantile business having been sold and delivered to other parties long prior to the termination of the lease without any recourse upon the vendors of that business to the vendees thereof in the event of the termination of the lease, the contract for liquidated damages cannot be *Page 561 
enforced so as to be made to apply to the other damages contemplated by the contract which may have accrued by reason of the termination thereof, and the rule above quoted from the case of Greenblatt vs. McCall, supra, applies, with the result that the assignees of the leasees of Arnold may maintain an action against the estate of Arnold for such damage as they may be able to actually prove resulting from a breach of the contract.
Therefore, the petition for rehearing is denied.
BUFORD, C.J., AND WHITFIELD, TERRELL AND DAVIS, J.J., concur.
ELLIS AND BROWN, J.J., dissent.